Title: From George Washington to Major General William Heath, 22 October 1777
From: Washington, George
To: Heath, William



Head Quarters 15 Miles from Philadelphia Octr 22d 1777.
Dear Sir,

I am favoured with yours of the 9th and am glad to hear of the different arrivals of arms, tents and cloathing, the latter of which is exceedingly wanted in this army, and I hope the agents will immediately forward the proportion intended for them. Major Nicholas who is just returned from the Eastward informs me, that a large parcel of lead has lately arrived at Boston upon private account. As that article is likely to become scarce, I desire it may be immediately purchased up and sent on to the Elaboratories. I have written to the board of war, and desired them also to direct the Continental agent to secure the lead.
I congratulate you upon the glorious success of our arms to the Northward. The complete captivity of Burgoigne and his army exceeds our most sanguine expectations. I have not yet heard of Sir Harry Clinton’s falling down the North River again, but I should hardly imagine he would persist in his operations there, after hearing of Burgoygne’s destruction. The enemy have been busily employed ever since they got possession of Philadelphia, in endeavoring to remove the obstructions in the Delaware, but hitherto without effect. The day before yesterday they evacuated German-town and withdrew within their lines just upon the environs of the city.
I have sent to Congress for commissions for Lee’s and Jackson’s regiments. If they come to this army they will be ready for them here, if

they are by any means detained upon the North River, I will send them up to them. I am Dr Sir Your most Obedt servant

Go: Washington

